--------------------------------------------------------------------------------

Exhibit 10.37

 
STEM CELL AGREEMENT




This Stem Cell Agreement (“Agreement”) is made and entered into as of the 23rd
day of February, 2009 (the “Effective Date”), by and between Reproductive
Genetics Institute, an Illinois corporation with offices located at 2825 North
Halsted St., Chicago, IL 606571 (“RGI”), Embryome Sciences, Inc., a California
corporation (“ES”), with offices located at 1301 Harbor Bay Parkway, Suite 100,
Alameda, California 94502. RGI and ES are sometimes hereinafter referred to as
the “Parties”.


WITNESSETH


WHEREAS, RGI owns or has licensed with a sublicensable interest the CELLS, CELL
LINES, and KNOW-HOW; and


WHEREAS, ES desires to obtain a license from RGI to use, reproduce, market, and
sell the CELLS upon the terms and conditions set forth in this Agreement; and


WHEREAS, RGI is willing to provide the CELLS and grant such a license to ES upon
the terms and conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:




ARTICLE 1 - DEFINITIONS


For the purposes of this Agreement, the following words and phrases shall have
the following meanings:


1.1           “ACCEPTABLY DERIVED” has the meaning defined in Section 3.2.


1.2           “AFFILIATE” means any corporation, limited liability company,
limited partnership or other entity in control of, controlled by, or under
common control with ES.


1.3           “CELLS” means the cells ACCEPTABLY DERIVED from the CELL LINES
identified in Exhibit A attached hereto (the “CELL LINES”), and additional cell
lines derived from preimplantation embryos during the term of this Agreement,
that are covered by (i.e., made or developed using) the KNOW-HOW and/or are
provided to ES by RGI in accordance with the provisions of Articles 2 or 3, as
applicable, of this Agreement.  The CELL LINES will include, but not be limited
to, those made animal product free and those with defined HLA types and
determined to carry disease gene alleles.


1.4           “COMBINATION PRODUCT” means a product that contains a CELLS
component and at least one other component that has independent research,
diagnostic or therapeutic utility, could reasonably be sold separately and has
economic value of its own.


 
 

--------------------------------------------------------------------------------

 


1.5           “COMMERCIAL USE” means a use of CELLS or CELL LINES for any use
other than a NON-COMMERCIAL USE.


1.6           “CONFIDENTIAL INFORMATION” means confidential or proprietary
information of RGI or ES relating to the KNOW-HOW, CELLS and/or CELL LINES.
CONFIDENTIAL INFORMATION may be in written, graphic, oral or physical form and
may include scientific knowledge, know-how, processes, inventions, techniques,
formulae, products, business operations, customer requirements, designs,
sketches, photographs, drawings, specifications, reports, studies, findings,
data, plans or other records, biological materials, and/or
software.  CONFIDENTIAL INFORMATION shall not include:  (a) information which
is, or later becomes, generally available to the public through no fault of the
recipient; (b) information which is provided to the recipient by an independent
third party having no obligation to keep the information secret; (c) information
which the recipient can establish by written documentation was previously known
to it; or (d) information which the recipient can establish by written
documentation was independently developed by it without reference to the
CONFIDENTIAL INFORMATION.


1.7           “KNOW-HOW” means all compositions of matter, techniques and data
and other know-how and technical information including inventions (whether or
not patentable), improvements and developments, practices, methods, concepts,
trade secrets, documents, computer data, computer slide illustrations, computer
code, apparatus, test data, analytical and quality control data, formulation,
manufacturing, patent data or descriptions, development information, drawings,
specifications, designs, plans, proposals and technical data and manuals,  all
of which may constitute  CONFIDENTIAL INFORMATION, that is owned or controlled
by RGI as of the Effective Date or that is developed or acquired by RGI in the
future, and that specifically relates to  the growth, development, reproduction,
or characterization of the CELLS acquired by ES from RGI.


1.8           “NET SALES” means the amounts received by ES from sales or other
disposition for value of CELLS and CELL LINES or COMBINATION PRODUCTS by ES or
its AFFILIATES to any third party (excluding any disposition transaction
involving a merger or consolidation of ES or a sale of all or part of ES’s
business where the purchaser assumes ES’s rights and obligations under this
Agreement), less (to the extent applicable and appropriately documented) (i)
sales, tariff and import duties, use and other taxes directly imposed with
reference to particular sales, (ii) discounts, rebates, and similar credits and
chargebacks actually allowed and taken (regardless of whether taken or paid at
the time of sale or paid or credited to the buyer at a subsequent date), (iii)
amounts allowed or credited on returns; provided, any such allowed deductions
shall be listed on the applicable sales invoice or otherwise documented in the
ordinary course of business, and (iv) in the case of sales of CELLS for
NON-COMMERCIAL USE, royalties payable to any third party for the use of any
patent or other technology in connection with the growth, reproduction, or
characterization of CELLS.


In the case of NET SALES of COMBINATION PRODUCTS, NET SALES means the total
invoice amount collected of COMBINATION PRODUCTS by ES or its AFFILIATES to any
third party, less, to the extent applicable, the deductions set forth above,
multiplied by a proration factor that is determined as follows:


(i)           If all components of the COMBINATION PRODUCT were sold separately
during the same or immediately preceding calendar quarter, the proration factor
shall be


 
2

--------------------------------------------------------------------------------

 


determined by the formula [A/(A+B)], where A is the average invoice amount
earned on the CELLS during such period when sold separately in finished form,
and B is the average invoice amount earned on all other active components of the
COMBINATION PRODUCT during such period when sold separately in finished form; or


(ii)           if all components of the COMBINATION PRODUCT were not sold
separately during the same or immediately preceding calendar quarter, the
proration factor shall be determined by the formula [C/(C+D)], where C is the
average fully absorbed cost of the CELLS component during the prior quarter and
D is the average fully absorbed cost of all other active components of the
COMBINATION PRODUCT during the prior quarter.


1.9           “NONCOMMERCIAL USE” means the use of CELLS as research tools,
including but not limited to use in the discovery and development of drugs and
other products for the treatment or diagnosis of disease; provided, however,
that the use of CELLS directly in the treatment or diagnosis of disease in
humans shall be deemed a COMMERCIAL USE.


1.10           “STEERING COMMITTEE” means a committee of four people, two being
appointed by ES and two being appointed by RGI that will decide on behalf of the
two companies commercial strategies for jointly developing, marketing, and
selling CELLS for COMMERCIAL USE.  The STEERING COMMITTEE shall not make
decisions on pricing of sales of CELLS by ES.
 
For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires:  (a) the use herein of the plural shall
include the single and vice versa and the use of the masculine shall include the
feminine; (b) unless otherwise set forth herein, the use of the term “including”
or “includes” means “including [includes] but [is] not limited to”; and (c) the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision.  Additional terms
may be defined throughout this Agreement.
 


ARTICLE 2 – LICENSE GRANT


2.1           Grant of Rights.  RGI hereby grants to ES, and ES accepts, subject
to the terms and conditions of this Agreement, a royalty-bearing, worldwide,
non-exclusive license during the term of this Agreement only, to use the
KNOW-HOW to research, develop, make, have made, use, sell, have sold, offer for
sale, have offered for sale, import, have imported, export and have exported
CELLS and CELL LINES.  The KNOW-HOW shall not be sublicensed by ES without RGI’s
written consent.


2.2           Knowledge Transfer.  Within sixty (60) days of the Effective Date,
RGI shall provide and deliver to ES, on a non-exclusive basis, copies of all
information and data relating to the KNOW-HOW as may be reasonably necessary to
allow ES to exploit the licenses granted hereunder and to reproduce the CELLS
acquired from RGI.  If after the Effective Date RGI develops or obtains any new
or additional KNOW-HOW pertaining the CELLS acquired by ES from RGI, RGI shall
provide, deliver, and transfer copies of such KNOW-HOW and other information to
ES, on a non-exclusive basis, promptly after such KNOW-HOW is developed or
obtained.  Such deliveries shall be made free and clear of all liens, security
interests, encumbrances, and claims of any kind by any third party.  RGI shall
bear all costs of so delivering the KNOW-HOW to ES.


 
3

--------------------------------------------------------------------------------

 




2.3           Regulatory Approvals.  ES acknowledges and agrees that the CELLS
have not been approved by the United States Food and Drug Administration or by
any similar regulatory agency of any other country for use as drug or medical
device.


2.4           New Patents, Inventions, and Discoveries.  ES shall have the right
to file and prosecute new patent applications (and to obtain new patents) with
respect to any technology, invention, or discovery made by ES or any of its
AFFILIATES using CELLS and KNOW-HOW.  RGI shall acquire no right, title or
interest with respect to such new patents, inventions, discoveries, or
technology not included within the KNOW-HOW licensed to ES by RGI, except that
in the case of any product or treatment for COMMERCIAL USE developed by ES using
CELLS otherwise than in accordance with plans approved by the STEERING
COMMITTEE, RGI shall be granted a non-exclusive, perpetual, royalty free license
to make, use and sell such products and treatments covered by such patents.


2.5           Sales of ES CELLS to RGI.  ES agrees that to the extent RGI
desires to purchase CELLS of any type from ES for NON-COMMERCIAL USE, ES will
sell such CELLS to RGI for a price per ampule equal to fifty percent (50%) of
the lowest price offered by ES to any other Customer for NON-COMMERCIAL USE
during the immediately-preceding twenty-four (24) month period.


ARTICLE 3 – MATERIAL TRANSFER


3.1           Delivery of CELLS and CELL LINES.  In consideration of the
issuance and delivery of the License Fee Shares under Section 5.1, RGI hereby
sells, transfers and assigns to ES ten (10) of the CELLS from ten (10) CELL
LINES chosen by ES listed on EXHIBIT A.  Within fifteen (15) business days after
the Effective Date, RGI shall deliver to ES a quantity of ampules containing
CELLS, sufficient to enable ES to reproduce in commercial quantities the 10
different types of CELLS.  Should ES elect to market additional types of CELLS,
ES shall give RGI written notice of the additional cell types chosen by ES from
the CELL LINES listed on Exhibit A and within fifteen (15) business days of such
notice, RGI shall sell, transfer, assign, and deliver to ES a quantity of
ampules containing such additional CELLS, sufficient to enable ES to reproduce
the additional types of CELLS in commercial quantities.  Such transfer and
assignment is made free and clear of all liens, security interests,
encumbrances, and claims of any kind by any third party.  RGI shall bear all
costs of delivering the CELLS to ES.  All CELLS shall be delivered to ES between
the hours of 9:00 a.m. and 5:00 p.m. on a weekday (other than a Federal or
California state holiday) at the address shown in Article 10 of this Agreement,
upon twenty-four hours oral or written notice to ES.  All CELLS shall be
contained in cryovials and packaging suitable for the purpose of storage and
delivery.  If ES elects to acquire additional CELLS after the initial ten (10)
CELLS are delivered to ES by RGI, and RGI requires more than fifteen (15)
business to deliver all of the additional CELLS requested by ES due to the
number of CELLS so requested, ES shall allow RGI such additional time as RGI may
reasonably require to complete the delivery of all of the additional CELLS, and
RGI shall use commercially reasonably efforts and diligence to complete the
delivery of such additional CELLS, including making such deliveries in
installments as sufficient CELLS of each CELL LINE become available.


3.2           Acceptably Derived.  All human pluripotent stem cells and cell
lines comprising CELLS provided to ES under this Agreement must be ACCEPTABLY
DERIVED.  RGI will provide ES with documentation verifying that all CELLS of
each CELL LINE delivered to ES were ACCEPTABLY


 
4

--------------------------------------------------------------------------------

 


DERIVED.  If so requested by ES, RGI will take all such actions as are necessary
to have the CELLS deposited in the United Kingdom Stem Cell Bank.  In order to
be ACCEPTABLY DERIVED human pluripotent stem cells must have:


(a)           Been listed on the National Institutes of Health Human Embryonic
Stem Cell Registry, or


(b)           Been deposited in the United Kingdom Stem Cell Bank, or


(c)           Been derived by, or approved for use by, a licensee of the United
Kingdom Human Fertilisation and Embryology Authority, or


(d)           Been derived in accordance with the Canadian Institutes of
Health  Research Guidelines for Human Stem Cell Research under an application
approved by the National Stem Cell Oversight Committee, or


(e)           Been derived under the following conditions:


(i)           Donors of gametes, embryos, somatic cells or human tissue gave
voluntary and informed consent.


(ii)           Donors of gametes, embryos, somatic cells or human tissue did not
receive valuable consideration.  This provision does not prohibit reimbursement
for permissible expenses as determined by an Institutional Review Board (IRB).


(iii)           Not been derived from gametes, embryos, somatic cells, or human
tissue knowingly purchased or sold for valuable consideration for research
purposes.  This provision does not prohibit reimbursement for permissible
expenditures as determined by an IRB or a Stem Cell Research Oversight
Committee.  APermissible expenditures@ means necessary and reasonable costs
directly incurred as a result of persons, not including human subjects or
donors, providing gametes, embryos, somatic cells, or human tissue for research
purposes.  Permissible expenditures may include but are not limited to costs
associated with processing, quality control, storage, or transportation of
materials.


(iv)           Donation of gametes, embryos, somatic cells or human tissue was
overseen by an IRB (or, in the case of foreign sources, an IRB-equivalent).


(v)           Individuals who consented to donate stored gametes, embryos,
somatic cells or human tissue were not reimbursed for the cost of storage prior
to the decision to donate.


3.3           Non-Exclusive Rights.  ES acknowledges and agrees that its right
to acquire CELLS from RGI is on a non-exclusive basis, and that RGI shall be
entitled to make, use, sell, market, distribute, and transfer identical or other
CELLS and CELL LINES to third parties, or otherwise use same, for RGI’s own
account, on such terms and conditions as RGI may determine, in its sole and
absolute discretion.


 
5

--------------------------------------------------------------------------------

 


3.4           ES agrees that to the extent it desires to purchase CELLS which
are available for purchase from RGI, ES will purchase its requirements of such
CELLS from RGI and will not purchase such requirements for any third party
unless RGI shall be unable to timely provide same.


ARTICLE 4 – COMMERCIALIZATION


4.1           ES intends to use, or to cause its AFFILIATES to use, commercially
reasonable efforts to bring one or more CELL LINES developed from the CELLS
acquired hereunder to market for NON-COMMERCIAL USE during the term of this
Agreement.  ES makes no representation, guaranty, or warranty that it or its
AFFILIATES will be successful in reproducing, marketing, selling, or
distributing any CELLS or CELL LINES.


ARTICLE 5 - CONSIDERATION


5.1           License Fee.  In partial consideration of the rights and licenses
granted to ES by RGI in this Agreement, ES shall cause its parent BioTime, Inc.
to issue to RGI, as a license fee for the KNOW-HOW related to the first 10 cell
types chosen by ES from the list in Exhibit A, a number of BioTime common shares
determined by dividing Fifty Thousand Dollars ($50,000) by the closing price of
BioTime common shares on the OTC-BB market on the Effective Date of this
Agreement (or the closing price on the most recent date on which BioTime shares
traded before the Effective Date if BioTime common shares did not trade on the
OTC-BB market on the Effective Date) (the “License Fee Shares”). For each
additional cell type chosen by ES from the list in Exhibit A and as it is
updated in the future, a number of BioTime common shares determined by dividing
Five Thousand Dollars ($5,000) by the closing price of BioTime common shares on
the OTC-BB market on the date of such written notice to RGI from ES (or the
closing price on the most recent date on which BioTime shares traded before the
date of written notice if BioTime common shares did not trade on the OTC-BB
market on the date of notice) shall be issued to RGI as a license fee for the
KNOW-HOW related to CELLS derived from those additional CELL LINES (the
“Additional License Fee Shares”).  The License Fee Shares and Additional License
Fee Shares are not refundable and the value of the License Fee Shares and
Additional License Fee Shares are not creditable against other payments due to
RGI under this Agreement.  The License Fee Shares and Additional License Fee
Shares shall be issued to RGI within ten (10) business days after RGI’s delivery
of the KNOW-HOW and CELLS pursuant to Section 2.2 and Section 3.1; provided,
that ES shall not be in breach of this Agreement for any delay in delivery of
the License Fee Shares resulting from the time required by the transfer agent
and registrar of such shares to make a certificate of such shares available for
delivery.


(a)           Investment Representations.  RGI represents and warrants to ES and
BioTime that:


(i)           RGI has received a copy of BioTime’s Annual Report on Form 10-K
for the year ended December 31, 2007 and its Quarterly Report on Form 10-Q for
the three months ended September 30, 2008 (the “Disclosure Documents”) and is
relying on the information provided therein in determining to acquire the
License Fee Shares.  RGI has had a reasonable opportunity to ask questions of
and receive answers from the executive officers and directors of BioTime or one
or more of its officers, concerning BioTime and to obtain additional
information, to the extent possessed or obtainable


 
6

--------------------------------------------------------------------------------

 


without unreasonable effort or expense, necessary to verify the information in
the Disclosure Documents.  All such questions have been answered to RGI’s
satisfaction;


(ii)           RGI understands that the License Fee Shares are being offered and
sold without registration under the Securities Act of 1933, as amended (the
“Act”) or qualification under the California Corporate Securities Law of 1968,
or under the laws of other states, in reliance upon the exemptions from such
registration and qualification requirements for non-public offerings.  RGI
acknowledges and understands that the availability of the aforesaid exemptions
depends in part upon the accuracy of certain of the representations,
declarations and warranties contained herein, which RGI hereby makes with the
intent that they may be relied upon by BioTime and its officers and directors,
and by ESI and its officers and directors, in determining RGI’s suitability to
acquire the License Fee Shares.  RGI understands and acknowledges that no
federal, state or other agency has reviewed or endorsed the offering of the
License Fee Shares or made any finding or determination as to the fairness of
the offering or completeness of the information in the Disclosure Documents;


(iii)           RGI understands that the License Fee Shares may not be offered,
sold, or transferred in any manner unless subsequently registered under the Act,
or unless there is an exemption from such registration available for such offer,
sale or transfer;


(iv)           RGI has such knowledge and experience in financial and business
matters to enable RGI to utilize the information contained in the Disclosure
Documents, or otherwise made available to RGI to evaluate the merits and risks
of an investment in the License Fee Shares, and to make an informed investment
decision with respect thereto.


(v)           RGI is acquiring the License Fee Shares for RGI’s own account and
for long-term investment purposes, and not with a view to, or for sale in
connection with, any distribution of the License Fee Shares; and


(vi)           RGI is an “accredited investor,” as such term is defined in
Regulation D promulgated under the Act.


5.2           Royalties and other Consideration.  As additional consideration of
the license granted to ES from RGI in Article 2 of this Agreement, ES shall pay
to RGI royalties as follows:


(a)           A royalty equal to seven percent (7%) of the collections of Net
Sales received by ES and its AFFILIATES for each ampule of CELLS sold or
otherwise disposed of for NONCOMMERCIAL USE only.  ES agrees not to sell CELLS
for less than Seven Thousand Five Hundred Dollars ($7,500) per ampule.


(b)           In the case of sales or other dispositions of CELLS by ES or any
AFFILIATE for COMMERCIAL USE, a royalty on Net Sales of an amount equal to (A)
50% of Net Sales, minus one-half of any other royalties paid  or required to be
paid by ES or its AFFILIATES to third parties on such Net Sales or (B) such
other amount as a majority of the members of the Steering Committee may approve
in writing.


 
7

--------------------------------------------------------------------------------

 


           5.3           Payment Method.  All payments due under this Agreement
shall be paid to RGI in Chicago, Illinois, U.S.A., and shall be made in United
States currency without deduction for taxes, assessments, exchanges, collection
or other charges of any kind.  Conversion of foreign currency to U.S. dollars
shall be made at the conversion rate reported in The Wall Street Journal on the
last working day of the calendar quarter to which the payment relates.


           5.4           Late Fee.  ES shall pay RGI interest on any overdue
amounts at the rate of one percent (1%) per month (twelve percent (12%) per
annum), from the date when such payment should have been made.


ARTICLE 6 - REPORTS AND RECORDS


6.1           ES shall maintain complete and accurate records of CELLS that are
sold by ES or its AFFILIATES under this Agreement.  ES shall keep, and shall
cause its AFFILIATES to keep, full, true and accurate books of account
containing all particulars that may be necessary for the purpose of showing the
amounts payable to RGI hereunder and ES’s compliance with the terms and
conditions of this Agreement.  Said books of account shall be kept at ES’s
principal place of business or at such other location as may be agreed upon by
the parties.  Said books and the supporting data shall be open for inspection
and audit by RGI upon reasonable advance notice  for three (3) years following
the end of the calendar year to which they pertain, to the inspection of RGI or
its agents for the purpose of verifying ES’s royalty statement or compliance in
other respects with this Agreement.  If any such audit determines that the
reported payments to RGI were less than ninety percent (95%) of the actual
amount due to RGI for the period in question, ES shall bear the cost of such
audit (without limiting RGI’s other remedies with respect thereto).  RGI may
inspect and audit such books and records no more frequently than twice per
calendar year, except that if payments reported to RGI in any calendar year were
less than 95% of the actual amount due, RGI may inspect and audit the books and
records not more than four times during that calendar year and the following
calendar year.


6.2           After the first sale or other disposition of any CELLS for
COMMERCIAL USE by ES or any AFFILIATE, ES, within forty-five (45) days after
March 31, June 30, September 30 and December 31, of each year, shall deliver to
RGI a true and accurate report of all NET SALES during the preceding three-month
period under this Agreement as shall be pertinent to a royalty accounting
hereunder.  Each such report shall include at least the following:


(a)           number(s) and type(s) of CELLS sold by ES and/or its AFFILIATES;


(b)           total billings and payments received for CELLS sold by ES and
itsAFFILIATES; and


(c)           deductions applicable as provided in Section 1.8;


6.3           With each such report submitted, ES shall pay to RGI the royalties
and other payments due and payable under this Agreement.  If no royalties or
other payments shall be due, ES shall so report.


6.4           ES’s reporting obligations hereunder shall terminate when ES’S
obligation to pay royalties to RGI has been fully satisfied.


 
8

--------------------------------------------------------------------------------

 


ARTICLE 7 – INDEMNIFICATION,


7.1           RGI shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold harmless ES and its AFFILIATES,
successors, assigns, agents, officers, directors, shareholders and employees
(each, an “Indemnified Party”), at RGI’s sole cost and expense, against all
liabilities of any kind whatsoever, including legal expenses and reasonable
attorneys’ fees, arising out of or arising from a breach of any representation
or warranty of RGI hereunder, excepting only claims that result from (a) the
willful misconduct or negligence of ES or its AFFILIATES, and (b) claims
alleging that the use of any of the KNOW-HOW, or the use, reproduction, sale,
transfer, or distribution of CELLS infringes upon any patent, or trade secret of
any third party.  The indemnification obligations set forth herein are subject
to the following conditions: (i) the Indemnified Party shall notify RGI in
writing promptly upon learning of any claim or suit for which indemnification is
sought; (ii) RGI shall have control of the defense or settlement, provided that
the Indemnified Party shall have the right (but not the obligation) to
participate in such defense or settlement with counsel at its selection and at
its sole expense; and (iii) the Indemnified Party shall reasonably cooperate
with the defense, at RGI’s expense.


7.2           EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, RGI,
ITS DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS, EMPLOYEES, AND AFFILIATES MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED, AND
EXPRESSLY DISCLAIM ALL WARRANTIES OF MERCHANTABILTY AND FITNESS FOR A PARTICULAR
PURPOSE.


7.3           ES shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold harmless RGI and its AFFILIATES,
successors, assigns, agents, officers, directors, shareholders and employees
(each, an “Indemnified Party”), at ES’s sole cost and expense, against all
liabilities of any kind whatsoever, including legal expenses and reasonable
attorneys’ fees, arising out of or arising from a breach of any representation
or warranty of ES hereunder, excepting only claims that result from (a) the
willful misconduct or negligence of RGI or its AFFILIATES, and (b) claims for
which RGI is liable pursuant to the indemnity set forth in Section 7.1 above, ,
and (c) claims that the use of any KNOW-HOW licensed by ES to RGI hereunder
infringes upon any patent or trade secret of any third party.  The
indemnification obligations set forth herein are subject to the following
conditions: (i) the Indemnified Party shall notify ES in writing promptly upon
learning of any claim or suit for which indemnification is sought; (ii) ES shall
have control of the defense or settlement, provided that the Indemnified Party
shall have the right (but not the obligation) to participate in such defense or
settlement with counsel at its selection and at its sole expense; and (iii) the
Indemnified Party shall reasonably cooperate with the defense, at ES’s expense.




ARTICLE 8 – TERMINATION


8.1           Subject to the other termination provisions of this Article 8,
this Agreement shall be effective on the Effective Date and shall continue in
effect until December 31, 2039 (the “Original Expiration Date”).    The term of
this Agreement shall be automatically extended beyond the Original Expiration
Date for a period of ten years (the “First Extension Period”), unless either
party gives the other party notice of non-extension not less than 120 days prior
to the Original Expiration Date, and thereafter shall be automatically extended
beyond  the First Extension Period for an additional period of


 
9

--------------------------------------------------------------------------------

 


ten years (the “Second Extension Period”), unless either party gives the other
party notice of non-extension not less than 120 days prior to the expiration of
the First Extension Period.


8.2           In addition to any other rights that RGI may have, RGI may
terminate this Agreement and the rights, privileges and license granted
hereunder by written notice upon a breach or default of this Agreement by ES, as
follows:


 
(i)
non-payment of any amounts due which is not cured within thirty (30) days of
receipt of written notice of such non-payment; or



 
(ii)
breach of any obligation which is not cured within thirty (30) days of a written
request to remedy such breach wherein said request is delivered by registered
mail, or if the breach cannot be cured within said thirty (30) day period,
despite ES’s best efforts to do so, failure of ES within said thirty (30) day
period to proceed with reasonable promptness thereafter to cure the breach.



Such termination shall become effective upon notice from RGI thereof, unless ES
shall have cured any such material breach or default prior to the expiration of
the applicable cure period.


8.3           ES shall have the right to terminate this Agreement at any time on
thirty (30) days prior notice to RGI provided, that ES shall discontinue sales
of CELLS upon such termination of this Agreement.  Notwithstanding such
termination, ES shall pay RGI any royalties due with respect to the sale of
CELLS that occurred prior to the date of termination.




8.4           Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination; and Sections 6.1, Article 7,
Article 9, and Article 11, and any other Sections or provisions which by their
nature are intended to survive termination, shall survive any such termination.




 
ARTICLE 9 - CONFIDENTIALITY



9.1           During the course of this Agreement, RGI and ES may provide each
other with CONFIDENTIAL INFORMATION.  CONFIDENTIAL INFORMATION may be disclosed
in oral, visual or written form, and includes such information that is
designated in writing as such by the discloser at the time of disclosure, orally
disclosed information that is designated in writing as confidential within 30
days after such oral disclosure, or information which, under all of the given
circumstances ought reasonably be treated as CONFIDENTIAL INFORMATION of the
disclosing party. RGI and ES each intend to maintain the confidential or trade
secret status of their CONFIDENTIAL INFORMATION.  Each shall exercise reasonable
care to protect the CONFIDENTIAL INFORMATION of the other from disclosure to
third parties; no such disclosure shall be made without the other’s written
permission.  Upon termination or expiration of this Agreement, RGI and/or ES
shall comply with the other’s written request to return all CONFIDENTIAL
INFORMATION that is in written or tangible form.  Except as expressly provided
herein, neither RGI nor ES is granted any license to use the other’s
CONFIDENTIAL INFORMATION.  The obligations of RGI and ES under this Article 9
shall survive


 
10

--------------------------------------------------------------------------------

 


any expiration or termination of this Agreement.  Notwithstanding the preceding
provisions of this Section 9.1, until such time as this Agreement is
terminated:  ES shall have the right to disclose KNOW-HOW to third parties who
purchase CELLS on a need-to-know basis, provided that such third parties sign
confidentially and non-disclosure agreements recognizing the proprietary rights
of RGI thereto in form and substance satisfactory to RGI.




ARTICLE 10 - PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS


Any payment, notice or other communication required to be given to any party
will be deemed to have been properly given and to be effective (a) on the date
of delivery if delivered by hand, recognized national next business day delivery
service, confirmed facsimile transmission, or confirmed electronic mail, or five
(5) days after mailing by registered or certified mail, postage prepaid, return
receipt requested, to the respective addresses given below, or to another
address as it shall designate by written notice given to the other party in the
manner provided in this Section.



In the case of RGI: Reproductive Genetics Institute
 
2825 North Halsted Street

 
Chicago, IL 606571

 
Attention:  Yury Verlinsky

 

With a copy to:  Jerry I. Rudman, Esq.
 
Deutsch, Levy & Engel, Chtd.

 
225 W. Washington Street, Suite 1700

 
Chicago, IL 60606

 

In the case of ES  Embryome Sciences, Inc.
 
1301 Harbor Bay Parkway, Suite 100

 
Alameda, California 94502

 
Attention:  Michael D. West




With a copy to:
Richard S. Soroko, Esq.
 
Lippenberger, Thompson, Welch, Soroko & Gilbert LLP

 
201 Tamal Vista Blvd.

 
Corte Madera, California 94925



 
11

--------------------------------------------------------------------------------

 


ARTICLE 11 - REPRESENTATIONS AND WARRANTIES


11.1           ES represents and warrants that it has full corporate power and
authority to enter into this Agreement, that this Agreement constitutes the
binding legal obligation of ES, enforceable in accordance with its terms, and
that the execution and performance of this Agreement by ES will not violate,
contravene or conflict with any other agreement to which ES is a party or by
which it is bound or with any law, rule or regulation applicable to ES, and that
any permits, consents or approvals necessary or appropriate for ES to enter into
this Agreement have been obtained.


11.2           ES is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.


11.3           RGI represents and warrants that (a) it owns the KNOW-HOW, (b) it
has the full legal right and power to grant the licenses granted hereunder, (c)
that this Agreement constitutes the binding legal obligation of RGI, enforceable
in accordance with its terms, (d) the execution, delivery, and performance of
this Agreement by RGI will not violate, contravene or conflict with any other
agreement to which RGI is a party or by which it is bound or with any law, rule
or regulation applicable to RGI, and (e) any permits, consents or approvals
necessary or appropriate for RGI to enter into this Agreement have been
obtained.


11.4           RGI represents and warrants that, to the best of its knowledge,
the use of the KNOW- HOW and CELLS by ES or any of ES’s AFFLIATES for any
purposes contemplated or permitted by this Agreement, will not infringe in any
way any claim under any patent held by any third party.


11.5           RGI represents and warrant that the use of the KNOW-HOW and the
CELLS by ES or any of ES’s AFFLIATES for any purposes contemplated or permitted
by this Agreement, will not infringe in any way any claim under any patent held
by RGI or under any patent that may issue from any RGI patent application now
pending, or any other intellectual property rights of RGI.


11.6           RGI further represents, warrants and agrees, that it shall not
make any claim or demand, or commence any lawsuit or other proceeding, alleging
that use of the KNOW-HOW or CELLS by ES or any Sublicensee during the term of
this Agreement for any purpose contemplated or permitted by this Agreement
infringes in any way any claim under any patent that RGI may in the future
obtain, or any other intellectual property rights that RGI may obtain in the
future.  The provisions of this Section 11.6 shall pertain as well to all
subsidiaries of RGI and all patents and patent applications of RGI subsidiaries.
RGI and its subsidiaries shall cause the provisions of this Section 11.6, as
they pertain to refraining from asserting claims and demands or commencing
lawsuits and proceedings, to be including in all licenses and assignments of
RGI’s patents and patent applications.


11.7           RGI represents and warrants that all CELLS and CELL LINES have
been ACCEPTABLY DERIVED.


 
12

--------------------------------------------------------------------------------

 


ARTICLE 12 - MISCELLANEOUS PROVISIONS


12.1           Nothing herein shall be deemed to constitute either party as the
agent or representative of the other party.


12.2           To the extent commercially feasible, and consistent with
prevailing business practices, all products manufactured or sold under this
Agreement will be marked with the number of each issued patent that applies to
such product.


12.3           This Agreement shall be construed, governed, interpreted and
applied in accordance with the laws of Illinois, without regard to principles of
conflicts of law thereof, except that questions affecting the construction and
effect of any patent shall be determined by the law of the country in which the
patent was granted.


12.4           The parties hereto acknowledge that this Agreement (including the
Exhibits hereto) sets forth the entire Agreement and understanding of the
parties hereto as to the subject matter hereof, and shall not be subject to any
change or modification except by the execution of a written instrument
subscribed to by the parties hereto.


12.5           The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.


12.6           The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.


12.7           Licenses of Intellectual Property; Bankruptcy Code.  The parties
agree that the licenses granted by the parties to the other to use KNOW-HOW
constitute licenses of “intellectual property” as defined in the United States
Bankruptcy Code (the “Bankruptcy Code”) and as used in Section 365(n) of the
Bankruptcy Code.  The parties agree that the KNOW-HOW includes trade
secrets.  The parties also agree that the payments of royalties on Net Sales
required to be paid by ES to RGI under this Agreement constitute “royalties”
under Section 365(n) of the Bankruptcy Code.




ARTICLE 13—WARF SUBLICENSE


13.1           WARF Sublicense.  ES grants RGI a non-exclusive royalty-free
sublicense to use WARF Technology solely for the purpose of developing,
producing, making, and providing to ES CELLS and CELL LINES under this
Agreement.  Except as required for such purpose, no other license or sublicense
of WARF Technology is granted or shall be implied by this Agreement.  RGI agrees
that (a) WARF Technology may be used by RGI only for the purpose of producing,
making, and providing to ES CELLS and CELL LINES under this Agreement; (b) RGI
shall not sell, use, or transfer any CELLS or CELL LINES produced using WARF
Technology to any third party other than ES; (c) RGI shall not use WARF
Technology or CELLS or CELL LINES created, produced, or developed using WARF
Technology in any


 
13

--------------------------------------------------------------------------------

 


manner not permitted by the WARF license, (d) RGI shall not grant any sublicense
or assign any of its rights to use WARF Technology, and (e) RGI’s right to use
WARF Technology shall terminate upon the termination of the WARF license or this
Agreement, whichever first occurs.


13.2           Certain Definitions.  “WARF” means Wisconsin Alumni Research
Foundation.  “WARF Technology” means technology under patents licensed by
BioTime from WARF and sublicensed by BioTime to ES.


[The next page is the signature page]


 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date set forth above.




REPRODUCTIVE GENETICS INSTITUTE




By: /s/ Yury Verlinsky                  
Printed Name:  Yury Verlinsky
Title:  Chief Executive Officer


By: /s/ Oleg Verlinsky                 
Printed Name: Oleg Verlinsky
Title:  COO

 
EMBRYOME SCIENCES, INC.




By: /s/ Michael D. West           
                                                               
Printed Name: Michael D. West
Title: Chief Executive Officer




By: /s/ Judith
Segall                                                                                    
Printed Name: Judith Segall
Title: Secretary




 
15

--------------------------------------------------------------------------------

 




EXHIBIT A
 
List of ES-cell lines with cytogenetic disorders Updated 11/07/2008
1
hESC-104
69,XXY
2
hESC-145
47,XXY
3
hESC-168
46,XX der(4) t(4;13)
4
hESC-184
47,XX +13
5
hESC-208
47,XX +14
6
hESC-245
47,XXY
7
hESC-252
47,XXX
8
hESC-257
47,XY +12
9
hESC-267
45,XX -22
10
hESC-278
47,XY +der(21)t(2,21)
11
hESC-300
46,X +MAR
12
hESC-310
46,XX t(14;17)
13
hESC-321
47,XX +21
14
hESC-339
46,XX iso(17q)
15
hESC-359
47,XX +12



 
16

--------------------------------------------------------------------------------

 
 
List of ES-cell lines with genetic disorders Updated 10/29/2008

Cell Line ID
Genetic Disorder
hESC-201
ADRENOLEUKODYSTROPHY; ALD; affected (I801 del AG)
hESC-279
ALBINISM, OCULAR, TYPE I; OA1, affected, male (c.25ldel C)
hESC-285
ALBINISM, OCULAR, TYPE I; OA1, carrier (N / c.251del C)
hESC-414
BREAST CANCER, FAMILIAL (BRCA2); affected (N/IVS7 GT del)
hESC-413
BREAST CANCER, FAMILIAL (BRCA2); affected (N/IVS7 GT del) & MULTIPLE ENDOCRINE
NEOPLASIA, TYPE I; MEN1 affected (N/3036 4bp del)
hESC-416
CYSTIC FIBROSIS; affected (AF508/1717-1 G>A)
hESC-417
CYSTIC FIBROSIS; affected (AF508/ 17-17-1 G-A)
hESC-288
CYSTIC FIBROSIS; affected (AF508/AFSfl8)
hESC-289
CYSTIC FIBROSIS; affected (AF508/AF508)
hESC-411
CYSTIC FIBROSIS affected (AF508/AF508)
hESC-412
CYSTIC FIBROSIS, affected (AF508/AF508)
hESC-410
CYSTIC FIBROSIS, affected (N1303K/AF508)
hESC-257
CYSTIC FIBROSIS, affected (W1282X/R117C)
hESC-148
DYSTROPHIA  MYOTONICA 1, affected
hESC-153
DYSTROPHIA  MYOTONICA 1, affected
hESC-246
EMERY-DREIFUSS MUSCULAR DYSTROPHY, X-LINKED; EDMD, affected (XY)
hESC-357
EMERY-DREIFUSS MUSCULAR DYSTROPHY, X-LINKED; EDMD, affected (XY)
hESC-358
EMERY-DREIFUSS MUSCULAR DYSTROPHY, X-LINKED; EDMD, affected (XY)
hESC-245
EMERY-DREIFUSS MUSCULAR DYSTROPHY, X-LINKED; EDMD, carrier (XXY)
hESC-328
FACIOSCAPULOHUMERAL MUSCULAR DYSTROPHY 1A; FSHMD1A, affected
hESC-330
FACIOSCAPULOHUMERAL MUSCULAR DYSTROPHY 1A; FSHMD1A, affected
hESC-333
FACIOSCAPULOHUMERAL MUSCULAR DYSTROPHY 1A; FSHMD1A, affected
hESC-399
FACIOSCAPULOHUMERAL MUSCULAR DYSTROPHY 1A; FSHMD1A, affected
hESC-401
FACIOSCAPULOHUMERAL MUSCULAR DYSTROPHY 1A; FSHMD1A, affected
hESC-402
FACIOSCAPULOHUMERAL MUSCULAR DYSTROPHY 1A; FSHMD1A, affected


 
17

--------------------------------------------------------------------------------

 

hESC-403
FACIOSCAPULOHUMERAL MUSCULAR DYSTROPHY 1A; FSHMD1A, affected
hESC-128
FANCONI ANEMIA, COMPLEMENTATION GROUP A; FANCA, carrier (N/14bp del)
hESC-214
FRAGILE SITE MENTAL RETARDATION 1, affected male
hESC-125
FRAGILE SITE MENTAL RETARDATION 1, carrier
hESC-356
HEMOGLOBIN-ALPHA  LOCUS; HBA, affected (-- /--)
hESC-164
HEMOGLOBIN-BETA LOCUS; HBB, affected (cd39 / IVS1-110)
hESC-418
HEMOGLOBIN-BETA LOCUS; HBB, affected (cd8+G/619del)
hESC-233
HEMOGLOBIN-BETA LOCUS; HBB, affected (HbS/HbS - sickle cell anemia)
hESC-405
HEMOGLOBIN-BETA LOCUS; HBB, affected (lVSI-5/Cd8+G)
hESC-223
HEMOGLOBIN-BETA LOCUS; HBB, affected (IVSI-6/IVSI-6)
hESC-254
HEMOGLOBIN-BETA LOCUS; HBB, affected (Unknown / IVSII-1)
hESC-277
HEMOGLOBIN-BETA LOCUS; HBB, affected (Unknown/IVSII-1)
hESC-158
HEMOGLOBIN-BETA LOCUS; HBB, carrier (N/IVS 1-1)
hESC-213
HEMOGLOBIN-BETA LOCUS; HBB, carrier (N/IVSl-1l0)
hESC-186
HUNTINGTON DISEASE; HD, affected
hESC-187
HUNTINGTON DISEASE; HD, affected
hESC-194
HUNTINGTON DISEASE; HD, affected
hESC-218
HUNTINGTON DISEASE; HD, affected
hESC-396
HUNTINGTON DISEASE; HD, affected
hESC-397
HUNTINGTON DISEASE; HD, affected
hESC-415
HUNTINGTON DISEASE; HD, affected
hESC-154
MARFAN SYNDROME; MFS, affected (N/G7712A )
hESC-414
MULTIPLE ENDOCRINE NEOPLASIA, TYPE I; MEN1 affected (N/3036 4bp del)
hESC-170
MUSCULAR DYSTROPHY, BECKER TYPE; BMD, affected male
hESC-283
MUSCULAR DYSTROPHY, DUCHENNE TYPE; DMD, affected male
hESC-301
MUSCULAR DYSTROPHY, DUCHENNE TYPE; DMD, affected male
hESC-180
MUSCULAR DYSTROPHY, DUCHENNE TYPE; DMD, carrier
hESC-302
MUSCULAR DYSTROPHY, DUCHENNE TYPE; DMD, carrier


 
18

--------------------------------------------------------------------------------

 

hESC-137
NEUROFIBROMATOSIS, TYPE I; NF;laffected (EXON 29 TGG-TGA)
hESC-138
NEUROFIBROMATOSIS, TYPE I; NF;laffected (EXON 29 TGG-TGA)
hESC-139
NEUROFIBROMATOSIS, TYPE I; NF;laffected (EXON 29 TGG-TGA)
hESC-140
NEUROFIBROMATOSIS, TYPE I; NF;laffected (EXON 29 TGG-TGA)
hESC-141
NEUROFIBROMATOSIS, TYPE I; NF;laffected (EXON 29 TGG-TGA)
hESC-235
NEUROFIBROMATOSIS, TYPE I; NF;laffected (N/e.750-75I insT)
hESC-315
NEUROFIBROMATOSIS, TYPE I; NF;laffected (R19 47X/N)
hESC-326
POPLITEAL PTERYGIUM SYNDROME; PPS; affected (R84H/N)
hESC-323
SANDHOFF DISEASE; affected (II20V/5’end l6 kb DEL)
hESC-324
SANDHOFF DISEASE; affected (II20V/5' end 16 kb DEL)
hESC-395
SANDHOFF DISEASE; affected (II20V/5' end l6 kbDEL)
hESC-274
SPINAL MUSCULAR ATROPHY, TYPE I; SMA1, affected
hESC-404
SPINAL MUSCULAR ATROPHY, TYPE I; SMA1, affected
hESC-271
TORSION DYSTONIA 1, AUTOSOMAL DOMINANT; DYT1, affected (N/ GAG del)
hESC-386
TORSION DYSTONIA 1, AUTOSOMAL DOMINANT; DYT1, affected (N/ GAG del)
hESC-406
TORSION DYSTONIA 1, AUTOSOMAL DOMINANT; DYT1, affected (N/ GAG del)
hESC-407
TREACHER COLLINS-FRANCESCHETTI SYNDROME; TCOF (Nt. 4374 ins. A/N)
hESC-408
TREACHER COLLINS-FRANCESCHETTI SYNDROME; TCOF (Nt. 4374 ins, A/N)
hESC-316
TUBEROUS SCLEROSIS TYPE 1, affected (N/IVS+1 G ¦^)
hESC-320
TUBEROUS SCLEROSIS TYPE 1, affected (N/ IVS7+1 G¦^)


 
19

--------------------------------------------------------------------------------

 

ID
Karyotype
Type
SSEA3
SSEA4
TRA80
TRA80
TRA39
Oct4
AP
   
FL
             
SI-15
46,XX
M
+
+
+
+
+
+
+
SI-17
46XX
M
+
+
+
+
+
+
+
SI-18
46,XX
M
+
+
+
+
+
+
+
SI-21
46,XX
M
+
+
+
+
+
+
+
SI-24
46,XX
M
+
+
+
+
+
+
+
SI-27
46,XX
M
+
+
+
+
+
+
+
SI-28
46,XY
M
+
+
+
+
+
+
+
SI-31
46,XX
M
+
+
+
+
+
+
+
SI-33
46,XY
M
+
+
+
+
+
+
+
SI-53
46,XX
M
+
+
+
+
+
+
+
SI-60
46,XX
M
+
+
+
+
+
+
+
SI-62
46,XY
M
+
+
+
+
+
+
+
SI-63
46,XX
M
+
+
+
+
+
+
+
SI-73
46XX
M
+
+
+
+
+
+
+
SI-79
46,XX
M
+
+
+
+
+
+
+
SI-80
46,XX
M
+
+
+
+
+
+
+
SI-8I
46,XY
M
+
+
+
+
+
+
+
SI-93
46,XY
M
+
+
+
+
+
+
+
SI-94
46,XY
M
+
+
+
+
+
+
+
SI-95
46,XX
M
+
+
+
+
   
+
SI-96
46,XX
M
+
+
+
+
+
+
+
SI-97
46,XY
M
           
+
SI-98
pending
M
+
4-
4-
+
   
+
SI-99
46,XY
M
+
4-
4-
+
   
+


 
20

--------------------------------------------------------------------------------

 

SI-100
46,XX
M
+
+
+
+
   
+
SI-101
46,XX
M
+
+
+
+
+
+
+
SI-102
46,XX
M
       
+
+
 
SI-103
46,XY
M
+
+
+
+
+
+
+
SI-105
46,XX
M
       
+
+
 
SI-106
46XY
M
+
+
+
+
+
+
+
SI-107
46,XX
M
+
+
+
+
+
+
+
SI-108
46,XX
M
+
+
+
+
+
+
+
SI-109
46,XX
M
+
+
+
+
+
+
+
SI-110
46,XX
M
+
+
+
+
+
+
+
SI-111
46,XX
M
+
+
+
+
+
+
+
SI-114
46,XX
M
+
+
+
+
+
+
+
SI-115
46,XX
M
+
+
+
+
+
+
 
SI-122
46XX
M
+
+
+
+
+
 
+
SI-123
46XX
M
+
+
+
+
+
+
+
SI-124
46XX
M
+
+
+
+
+
+
+
SI-126
46,XY
M
+
+
+
+
+
+
+
SI-131
46,XX
M
+
+
+
+
+
+
+
SI-132
46,XY
M
+
+
+
+
+
+
+
SI-133
46,XX
M
+
+
+
+
+
+
+
SI-134
pending
M
+
+
+
+
+
+
+
SI-135
46,XX
M
+
+
+
+
+
+
+
SI-144
46,XX
M
+
+
+
+
+
+
+
SI-146
46,XX
M
+
+
+
+
+
+
+
SI-149
pending
M
+
+
+
+
+
+
+
SI-150
pending
M
+
+
+
+
+
+
+


 
21

--------------------------------------------------------------------------------

 

SI-151
pending
M
+
+
+
+
+
+
+
SI-155
46,XX
M
+
+
+
+
+
+
+
SI-156
46XX
M
+
+
+
+
+
+
+
SI-157
46XY
M
+
+
+
+
+
+
+
SI-159
46XX
M
+
+
+
+
+
+
+
SI-160
46,XX
M
+
+
+
+
+
+
+
SI-161
pending
M
+
+
+
+
+
+
+
SI-162
pending
M
+
+
+
+
+
+
+
SI-163
pending
M
+
+
+
+
+
+
+
SI-165
pending
M
+
+
+
+
 
+
+
SI-167
pending
M
+
+
+
+
 
+
+
SI-169
pending
M
+
+
+
+
+
 
+
SI-171
pending
M
+
+
+
+
+
+
+
SI-172
pending
M
+
+
+
+
+
+
+
SI-174
46XX
M
+
+
 
+
+
+
+
SI-175
pending
M
+
+
 
+
 
+
+
SI-176
pending
M
+
+
+
+
 
+
+
SI-177
pending
M
+
+
+
+
 
+
+
SI-178
pending
M
+
+
+
+
+
+
+
SI-179
46XY
M
+
+
+
+
+
+
+
SI-182
pending
M
+
+
+
+
+
+
+
SI-183
46,XX
M
+
+
+
+
+
+
+
SI-185
46,XX
M
+
+
+
+
+
+
+
SI-188
pending
M
+
+
+
+
+
+
+
SI-189
pending
M
+
+
+
+
+
+
+
SI-191
pending
M
+
+
+
+
+
+
+


 
22

--------------------------------------------------------------------------------

 

SI-192
pending
M
+
+
+
+
+
+
+
SI-193
pending
M
+
+
+
+
+
+
+
SI-195
pending
M
+
+
+
+
+
+
+
SI-196
46,XX
M
+
+
+
+
+
+
+
SI-197
pending
M
+
+
+
+
+
+
+
SI-198
pending
M
+
+
+
+
+
+
+
SI-199
pending
M
+
+
+
+
+
+
+
SI-200
pending
M
+
+
+
+
+
+
+
SI-202
pending
M
+
+
+
+
+
+
+
SI-203
pending
M
+
+
+
+
+
+
+
SI-204
pending
M
+
+
+
+
+
+
+
S1-205
pending
M
+
+
+
+
+
+
+
SI-206
46,XY
M
+
+
+
+
+
+
+
SI-209
46,XY
M
+
+
+
+
+
+
+
SI-210
46,XY
M
+
+
+
+
+
+
+
SI-211
pending
VI
+
+
+
+
+
+
+
SI-215
46,XX
M
+
+
+
+
+
+
+
S1-216
46,XY
M
+
+
+
+
+
+
+
SI 217
46,XY
M
+
+
+
+
+
+
+
SI-219
46,XX
M
+
+
+
+
+
+
+
SI-221
46,XY
M
+
+
+
+
+
+
+
S1-222
pending
M
+
+
+
+
+
+
+
S1-224
46,XY
M
+
+
+
+
+
+
+
S1-226
46,XX
M
+
+
+
+
+
+
+
SI-227
46,XY
M
+
+
+
+
+
+
+
SI-228
46,XY
M
+
+
+
+
+
+
+


 
23

--------------------------------------------------------------------------------

 

SI-230
46,XX
M
+
+
+
+
+
+
+
SI-231
46,XX
M
+
+
+
+
+
+
+
SI-232
46,XY
M
+
+
+
+
+
+
+
SI-234
45X?
M
+
+
+
+
+
+
+
SI-236
46,XY
M
+
+
+
+
+
+
+
SI-237
46,XX
M
+
+
+
+
+
+
+
SI-238
46,XX
M
+
+
+
+
+
+
+
SI-239
pending
M
             
SI-240
46,XY
M
+
+
+
+
+
+
+
SI-241
pending
M
             
SI-242
46,XY
M
+
+
+
+
+
+
+
SI-243
46,XX
M
+
+
+
+
+
+
+
SI-244
46,XX
M
+
+
+
+
+
+
+
SI-247
46XX
M
+
+
+
+
+
+
+
SI-248
pending
M
+
+
+
+
+
+
+
SI-249
pending
M
+
+
+
+
+
+
+
SI-250
46XX
M
+
+
+
+
+
+
+
SI-251
46,XX
M
+
+
+
+
+
+
+
SI-253
46,XX
M
+
+
+
+
+
+
+
SI-255
46XY
M
+
+
+
+
+
+
+
SI-256
pending
M
+
+
+
+
+
+
+
SI-258
pending
M
+
+
+
+
+
+
+
SI-259
46XX
M
             
SI-260
pending
M
+
+
+
+
+
+
+
SI-261
46XX
M
+
+
+
+
+
+
+
SI-262
pending
M
             


 
24

--------------------------------------------------------------------------------

 

SI-263
46XX
M
+
+
+
+
+
+
+
SI-264
46,XX
M
+
+
+
+
 
+
+
SI-265
46,XY
M
+
+
+
+
+
+
+
SI-266
46XY
M
+
+
+
+
 
+
+
SI-268
46,XX
M
+
+
+
+
+
+
+
SI-269
46XX
M
+
+
+
+
+
+
+
SI-270
46,XY
M
+
+
+
+
+
+
+
SI-272
46XX
H
             
SI-273
46XX
H
             
SI-275
46XX
H
             
SI-276
pending
H
             
SI-280
46XX
H
             
SI-281
46 XX
H
             
SI-282
46XY
H
             
SI-284
46XX
H
+
+
+
+
+
+
+
SI-286
46XX
H
             
SI-287
pending
H
             
SI-290
pending
H
+
+
+
+
+
+
+
SI-291
46XY
H
+
+
+
+
+
+
+
SI-292
46XX
H
+
+
+
+
+
+
+
SI-293
46XY
free
+
+
+
+
+
+
+
SI-294
pending
M
+
+
+
+
+
+
+
SI-295
46XX
M
             
SI-296
pending
M
             
SI-297
46XX
M
+
+
+
+
+
+
+
SI-298
46XY
M
             


 
25

--------------------------------------------------------------------------------

 

SI-299
46XY
M
             
SI-303
46XY
H
+
+
+
+
+
+
+
S1-304
46XY
H
+
+
+
+
+
+
+
S1-305
46XY
H
             
SI-306
46XY
H
             
SI-307
46XX
H
+
+
+
+
+
+
+
SI-308
46XX
H
+
+
+
+
+
+
+
SI-309
46XY
H
             
SI-311
46XX
H
+
+
+
+
+
+
+
SI-313
46XX
H
+
+
+
+
+
+
+
SI-322
pending
H
+
+
+
+
+
+
+
SI-325
46,XX
M
+
+
+
+
+
+
+
SI-327
46XX
M
+
+
+
+
+
+
+
SI-331
46XY
M
             
SI-334
46XX
M
             
SI-335
pending
M
             
SI-336
46,XX
M
+
+
+
+
+
+
+
SI-337
46XX
M
             
SI-338
46XY
M
             
SI-340
46XX
M
             
SI-341
46XY
M
             
SI-342
pending
M
+
+
+
+
+
+
+
SI-343
46XY
M
             
SI-344
pending
M+H
+
+
+
+
+
+
+
SI-345
46XX
M
             
S1-349
46,XX
H
+
+
+
+
+
+
+


 
26

--------------------------------------------------------------------------------

 

SI-3 50
pending
H
+
+
+
+
+
+
+
SI-351
46XX
H
+
+
+
+
+
+
+
SI-352
46XX
H
+
+
+
+
+
+
+
SI-353
46XY
H
+
+
+
+
+
+
+
SI-354
46,XY
M+H
+
+
+
+
+
+
+
SI-355
46,XY
H
+
+
+
+
+
+
+
SI-3 56
46XX
M+H
+
+
+
+
+
+
+
SI-357
46XY
H
+
+
+
+
+
+
+
SI-358
46XY
M
+
+
+
+
+
+
+
SI-360
46,XY
H
+
+
+
+
+
+
+
SI-361
46,XY
H
+
+
+
+
+
+
+
SI-362
46,XX
H
+
+
+
+
+
+
+
SI-363
46XY
H
+
+
+
+
+
+
+
SI-364
46XY
H
+
+
+
+
+
+
+
SI-3 65
pending
H
+
+
+
+
+
+
+
SI-366
pending
H
+
+
+
+
+
+
+
S1-367
pending
H
+
+
+
+
+
+
+
SI-368
pending
H
+
+
+
+
+
+
+
SI-369
pending
H
+
+
+
+
+
+
+
SI-370
pending
H
+
+
+
+
+
+
+
S1-371
pending
H
+
+
+
+
+
+
+
SI-372
pending
H
+
+
+
+
+
+
+
SI-373
pending
H
+
+
+
+
+
+
+
SI-3 74
pending
H
+
+
+
+
+
+
+
SI-375
pending
H
             
SI-390
pending
M
             

 
 
27

--------------------------------------------------------------------------------